DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-20 in the reply filed on 3/14/2022 is acknowledged.  Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2019, 8/19/2019, 12/3/2019, 2/9/2022 and 3/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 11 and 18:  the claim is rendered indefinite because the recitation, “the authorization provider,” in line 16 of claim 11 in the limitation that begins “upon detecting the credit…”  and in line 7 of claim 18 claim lack sufficient antecedent basis in the claims.   
   Re claim 17:   the claim is rendered indefinite because the recitation, “the predetermined period of time,” in line 13 of the claim in the limitation that begins “receive, from the resource provider…” lacks sufficient antecedent basis in the claims.  
   Further, claim 18 recites “wherein the likelihood of success is determined based on a degree to which data obtained by the resource provider during the transaction complies with one or more requirements.”  The term “degree” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   For examining, “a degree to which data…complies with…requirements” is interpreted as data satisfying a requirement. 

   			 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) and does not recite additional elements that are indicative of a practical application or that are sufficient to amount to significantly more than the judicial exception.   

Step 1 
Claims 11-16 recite a method; claims 17-20 recite a system comprising a processor and memory – both are statutory categories of invention.  (Step 1: Yes)
Examiner has identified independent method claim 11 as the claim that represents the claimed invention for analysis.   

Step 2A, Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:
        receiving…a dispute request…pertaining to a conducted transaction, the dispute request including a transaction identifier associated with the conducted transaction; 
      determining…a resource provider associated with the conducted transaction;
      providing,…,to the resource provider, an alert notification indicating the dispute request, the alert notification including at least the transaction identifier;   
     upon receiving, …from the resource provider within a predetermined period of time, a credit notification: 
          monitoring settlement notices for a credit corresponding to the
credit notification; and
          upon detecting the credit corresponding to the credit notification, providing a response to the authorization provider indicating the credit; and
      upon failing to receive,…from the resource provider within the predetermined period of time, the credit notification, releasing the dispute request to an acquirer associated with the resource provider. 

    Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity, which includes fundamental economic principles (e.g., receiving a dispute request, determining and notifying a party to the dispute, if a credit notice is received in a time period, monitoring for provision of the credit and if notice not  received, proceeding with the dispute).  The recited processing server and computing device do not necessarily preclude the claim from reciting an abstract idea.  (Step 2A Prong 1: Yes, the claim recites an abstract idea.)

Step 2A Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to
which the independent claims are directed does not include additional limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on computer components, recited at a high level of generality (see, e.g., specification, paragraph 35 (server), 31(computing device)) that are simply being used as tools (“apply it’) to implement the abstract idea. (MPEP 2106.05(f))   
   Accordingly, these additional elements, when considered separately and as an
ordered combination, do not integrate the abstract idea into a practical application as
they do not impose any meaningful limits on practicing the abstract idea. Thus the claim
is directed to an abstract idea without a practical application. (Step 2A-Prong 2: No).

Step 2B
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered
separately and as an ordered combination, they do not add significantly more (also
known as an “inventive concept”) to the exception.
    As discussed above with respect to integration of the abstract idea into a practical
application, the additional elements – processing server, computing device - merely recite use of computer devices/components as tools to implement the abstract idea, where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea. (Step 2B — No)

Similar arguments are applicable to independent claim 17, as the first 4 limitations of claim 11 are similar to the limitations of claim 17; hence claim 17 is rejected under similar grounds to claim 1.  Claim 17 further recites additional elements– processor and memory as components of the processing server – for which arguments relative to the processing server of claim 11 are applicable as simply being used as a tool (“apply it’) to implement the abstract idea. (MPEP 2106.05(f))).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  

Dependent claims 12-16 and 18-20 are also rejected under 35 USC 101.
     Dependent claims 12-16 further describe the abstract idea present in independent claim 1 as follows: claim 12 (further describing the credit); claim 13 (managing a dispute request with same transaction identifier); claim 14 (further describing the resolution process); claims 15 and 16 (describing likelihood of success of a party to the dispute).         
   Dependent claims 18-20 further describe the abstract idea present in independent claim 17 as follows: claim 18 (further describing the resolution process and likelihood of success of a party to the dispute); claims 19 and 20 (describing likelihood of success of a party to the dispute). 
   Dependent claims 13-15 and 18-20 further recite additional element – processing server – for which arguments similar to claim 11 are applicable as being addressed to computer components used as tools to implement the abstract idea.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
For the reasons presented above, these dependent claims — 12-16 and 18-20 - do not include any additional elements that integrate the abstract idea into a practical
application or are sufficient to amount to significantly more than the judicial exception
when considered both individually and as an ordered combination. Therefore, the claims 12-16 and 18-20 are directed to an abstract idea.
   Thus, the claims 11-20 are not patent-eligible under 35 USC 101.

Conclusion
     The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure, is presented in form PTO-892.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696